DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of Species I, Figures 1-9, in the reply filed on 09/11/2020 is acknowledged.
Claims 15-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/11/2020.
Claims 1-20 are currently pending in this application, with claims 15-17 being withdrawn.
Drawings
The drawings were received on 02/17/2021.  These drawings are acceptable.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Day (US 1,785,185). With respect to claims 1-2 and 4, Day an arch support (central pocket 15 with pad 18, see figure 7) comprising: a first end (restrict mouth 17, see figure 8) having a continuous inward curve in a distal direction; a second end (the distal end in figure 8 where reference 15 is pointing to) having a continuous outward curve in the distal direction, the second end is proximal to the first end; and a middle portion (middle area formed by pocket 15) connecting the first end and the second end, and wherein the first end, the second end and the middle portion are configured to support only an arch of a foot (see figure 2, where pocket 15 supports only an arch of a foot); wherein the arch support further comprising: a first side that is configured to conform to a lateral side of the foot (the stitched area 16 that is on the side of the little toe, see figures 1-3); and a second side that is configured to conform to a medial side of the foot (the stitched area 16 that if on the side of the big toe, see figures 1-3), wherein the first side has a height that is shorter than a height of the second side (height of  by pocket 15) connects the first side (lateral side) to the second side (medial side), wherein the first side, the middle portion, and the second side are one continuous structure (see figure 7).
	With respect to claim 3, Day discloses wherein the first side (lateral side where pocket 20 is located) has a first length and the second side (medial side where pocket 19 is located) has a second length, wherein the first length is less than the second length (see figure 2).
	With respect to claim 5, Day discloses wherein at least one of 1) a top side of the middle portion (see figure 3) is textured to prevent the foot from slipping while being supported by the middle portion and 2) a bottom side of the middle portion is textured (see figure 2) to prevent the middle portion from shifting while supporting the foot.
Claim(s) 7, 10-12, 14 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Einstoss (US 2,358,966). 
	With respect to claims 7 & 11-12, With reference to claims 7 and 11-12, Einstoss discloses an arch support (oval pocket surrounded by stitching 20 housing a longitudinal/medial9 arch supporting member 24, see figures 1-5) comprising: an arch support body (oval pocket surrounded by stitching 20 housing a longitudinal/medial9 arch supporting member 24, see figures 1-5) having a thickness that tapers (from the thickest region member 24 tapers in all 
wherein the arch support body has a proximal end that curves inward towards a center of the body and extends from the medial side of the body to the lateral side of the body; wherein the lateral side has a first height and the medial side has a second height, wherein the first height is less than the second height (see figure 5) and wherein the lateral side has a first length and the medial side has a second length, wherein the first length is less than the second length (see figure 3).
	With respect to claim 10, Einstoss discloses wherein the medial and lateral sides curve upward and away from each other (see figure 3).
	With respect to claims 14 and 18-20, Einstoss discloses an arch support system (oval pocket surrounded by stitching 20 housing a longitudinal/medial9 arch supporting member 24, see figures 1-5) comprising an arch support body (oval pocket surrounded by stitching 20, see figure 4) that is configured to provide arch support for a foot of a user (see figure 2, where the arch support is .
	 			Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Day in view of Einstoss. Day as described above discloses all the limitations of the claims except for, wherein the first end, the second end and the middle portion are made of at least one of silicone, rubber, and foam. Einstoss discloses that it is desirable to make an arch support from resilient material such as rubber, sponge rubber, latex, or equivalent. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the arch support first end, second end and middle portion of Day from rubber, since Einstoss discloses that arch supports can be made of rubber for better resiliency. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
11.	Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Einstoss in view of Day. Einstoss as described above discloses all the limitations of the claims except for wherein the arch support body has a proximal end that curves inward and a distal end that curves outward from a center of the body and that the sides connect the medial side of the body to the lateral side of the body; wherein the medial and lateral sides curve upward and away from each other.
Day discloses wherein an arch support body has a proximal end (restrict mouth 17, see figure 8 that has a continuous inward curve in a distal direction) that curves inward towards a center of the body and extends from the medial side of the body to the lateral side of the body (see figures 2 and 8); and a distal .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-14 and 18-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILA M MOHANDESI whose telephone number is (571)272-4558.  The examiner can normally be reached on M-Thurs. 7:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa J Tompkins can be reached on 571-272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see 


/JILA M MOHANDESI/Primary Examiner, Art Unit 3732                                                                                                                                                                                                        



JMM
03/24/2021